Citation Nr: 0616095	
Decision Date: 06/02/06    Archive Date: 06/13/06

DOCKET NO.  05-05 038	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased disability rating for 
cellulitis of the right lower extremity, evaluated as 40 
percent disabling for the period prior to April 26, 2004, and 
as 20 percent disabling for the period from April 26, 2004.

2.  Entitlement to an increased disability rating for 
cellulitis of the left lower extremity, evaluated as 40 
percent disabling for the period prior to April 26, 2004, and 
as 20 percent disabling for the period from April 26, 2004.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Daniel Markey, Associate Counsel


INTRODUCTION

The veteran had active service from May to November 1964.

The matter is before the Board of Veterans' Appeals (Board) 
on appeal from a May 2004 rating decision promulgated by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina. 

The veteran testified before the undersigned at a 
videoconference hearing held in May 2006.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the veteran's May 2006 videoconference hearing, he 
indicated that his service connected cellulitis of the lower 
extremities had worsened in severity since his last VA 
examination in July 2005.  VA's Office of General Counsel has 
indicated that when it is asserted that the severity of a 
service-connected disability has increased since the most 
recent rating examination, an additional examination is 
appropriate.  VAOPGCPREC 11-95; see also Caffrey v. Brown, 6 
Vet. App. 377 (1995); Green v. Derwinski, 1 Vet. App. 121 
(1991).

The veteran's medical history is significant for non-service 
connected diabetes mellitus, in addition to his service-
connected cellulitis of the lower extremities.  The Board 
notes that the symptomatology between the veteran's service-
connected cellulitis and his non-service connected diabetes 
mellitus apparently overlaps to an extent.  Physical 
examination findings from the veteran's July 2005 VA 
examination indicate that some of his lower extremity 
symptomatology is attributable to his non-service connected 
condition.  Further, the examiner noted that cellulitis was 
not present on examination.

Where service connection is in effect for one diagnosis 
involving some component of an anatomical or functional 
system, and there are additional diagnoses concerning 
pathology of that system of record, there must be evidence 
that permits the adjudicators to distinguish between 
manifestations that are service connected from those that are 
not.  See Waddell v. Brown, 5 Vet. App. 454, 456-57 (1993).  
The Board is of the opinion that the veteran should be 
afforded a VA examination to distinguish, if possible, the 
manifestations of the service connected disorders at issue 
from those of any non-service connected disorders.

The Board notes that during the veteran's May 2006 
videoconference hearing, he stated that he was currently 
receiving disability benefits from the Social Security 
Administration (SSA) for his service connected lower 
extremity conditions.  Records from the SSA are not on file, 
and should be obtained.

Finally, the veteran has indicated that he received treatment 
from a private physician as recently as two weeks prior to 
his May 2006 videoconference hearing.  These medical records 
should also be obtained.

The veteran is hereby notified that it is his responsibility 
to report for all examinations and to cooperate in the 
development of the claims, and that the consequences for 
failing to report for a VA examination without good cause may 
include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 
(2005).  In the event that the veteran does not report for 
any ordered examination, documentation should be obtained 
which shows that notice scheduling the examination was sent 
to the last known address.  It should also be indicated 
whether any notice that was sent was returned as 
undeliverable.


Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment for all health care providers, 
VA and private, to specifically include 
Dr. B. Fawcett, who may possess 
additional records pertinent to the 
claims on appeal.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain and associate 
with the claims file any medical records 
identified by the veteran, to include 
from Dr. B. Fawcett, which have not been 
secured previously.

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should then schedule the 
veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and severity of the 
appellant's service-connected cellulitis 
of the right and left lower extremities.  
All indicated studies should be 
performed, and all findings should be 
reported in detail.  In accordance with 
the latest AMIE worksheets for rating 
cellulitis, the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
any cellulitis of the right and left 
lower extremities.  The examiner must, at 
a minimum, make specific findings as to 
the existence, nature and extent of the 
factors contemplated in VA's Schedule for 
Rating Disabilities, 38 C.F.R. § 4.104, 
Diagnostic Code 7121.  

To the extent possible, the examiner must 
distinguish the manifestations of the 
service-connected cellulitis of the right 
and left lower extremities from those of 
any non-service connected disorder, 
including diabetes mellitus.  If the 
manifestations cannot be distinguished 
the examiner must so state, and explain 
why in writing.

The examiner should also provide an 
opinion as to the impact of the veteran's 
service connected cellulitis of the right 
and left lower extremities on his 
employability.  The rationale for all 
opinions expressed should be provided.  
The claims file, including a copy of this 
remand, must be made available to the 
examiner for review.  

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other development that may be in 
order, has been conducted and completed 
in full.  The RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.
 
5.  The RO should then prepare a new 
rating decision and readjudicate the 
issues on appeal.  If the benefits sought 
on appeal are not granted in full the RO 
must issue a supplemental statement of 
the case and provide the appellant and 
his representative an opportunity to 
respond.  The RO is advised that they are 
to make a determination based on the law 
and regulations in effect at the time of 
their decision, to include any further 
changes in VCAA and any other applicable 
legal precedent.  
 
After the veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999). 
 





_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2005).


